Citation Nr: 0832110	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-22 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Evaluation of left knee patellofemoral syndrome, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1998 to January 
1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The VA is 
obligated to conduct "'a thorough and contemporaneous 
medical examination'" when necessary.  Porcelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  When medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  38 C.F.R. § 3.159(c)(4)(i).  See Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  

The Board finds that an examination is necessary in order to 
accurately assess the severity of the veteran's service 
connected left knee patellofemoral syndrome.  The Board 
acknowledges that VA examinations were performed in December 
2002, October 2003 and February 2005.  

However, the veteran, a registered nurse by profession, 
stated in his substantive appeal of July 2005 that at all of 
the VA examinations he reported instability in his knee but 
that none of the examiners noted it in the reports.  He 
further explained that when his knee is in greater than 90 
degrees of flexion and pressure is applied, his left knee 
locks in place and has to be forcefully stretched back and 
the knee cap slides back into place with a pop.  He also 
noted that when he walks his knee shifts backwards causing 
him to trip.  He complained that the examinations have not 
been thorough and lasted only five minutes.  He has requested 
a new examination.  Considering the veteran's profession, his 
complaints of instability which have not been noted at the 
examinations, his reported symptoms and his request for a new 
examination, the Board finds that he should be afforded a new 
examination to reflect the current severity of his symptoms.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for 
a VA examination to determine the 
severity of his service-connected left 
knee disability.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  The examiner 
should describe all symptomatology due 
to the veteran's service-connected left 
knee disability.

The examiner should specifically 
indicate whether the disability is 
manifested by subluxation or lateral 
instability, and if so, should 
characterize it as slight, moderate, or 
severe.

In reporting the results of range of 
motion testing of the veteran's left 
knee and hip in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by 
pain.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed 
in terms of additional degrees of 
limitation of motion.  The examiner 
should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion.

The complete examination findings, 
along with the complete rationale for 
all opinions expressed, should be 
clearly set forth in the examination 
report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




